Form 8-K PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 October 29, 2010 Date of Report (Date of earliest event reported) ————— INTERNATIONAL COMMERCIAL TELEVISION INC. (Exact name of registrant as specified in its charter) ————— Nevada 0-49638 76-0621102 (State or other jurisdiction) (Commission File Number) (I.R.S. Employer Identification Number) 299 Madison Avenue N. Suite C Bainbridge Island, WA 98110 (Address of principal executive offices) 206-780-8203 Registrant’s telephone number, including area code. Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTOR OR PRINCIPAL OFFICER Effective October 29, 2010, International Commercial Television is terminating the position of Chief Operating Officer currently held by Richard Scheiner.The elimination of Mr. Scheiner’s position is part of the Company’s commitment to minimize overhead costs. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. International Commercial Television, Inc. By: /s/ Richard Ransom Richard Ransom, Chief Financial Officer Date:November 2, 2010
